— It is stated in the case, that the facts were clearly proven; but the defendant contended, that the act of assembly which gave the penalty, was unconstitutional. But what facts were clearly proven, the case does not disclose. We suppose, the facts were proven, that the defendant worked his seine at the time and place mentioned in the warrant, and that it was done after the sun rose on the 17th day of April, 1834. But whether the waters called the Frying Pan, compose an arm of the sea, or constitute a navigable river, or a river or creek not navigable; whether the land covered by the water is subject to entry, by our entry laws, or whether the defendant had any title whatever, either to the lands or "liberty" of fishing in the waters mentioned, we are unable to learn from the case sent to this Court. We are not to presume that the legislature would pass an unconstitutional act, and not discovering any thing in the case to induce us to declare the act unconstitutional, we are bound to affirm the judgment.
PER CURIAM.                        Judgment affirmed. *Page 82